Exhibit 10.06 II-VI INCORPORATED RESTRICTED SHARE AWARD AGREEMENT (1 YEAR) THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is dated as of the Grant Date, as specified in the applicable Summary of Award (as defined below), by and between II-VI Incorporated, a Pennsylvania corporation (“II-VI”), and the Recipient, as specified in the applicable Summary of Award, who is a director, employee or consultant of II-VI or one of its Subsidiaries (the “Recipient”). For purposes of this Agreement, the term “Company” shall include II-VI and/or any Subsidiary of II-VI that the Recipient is employed by or may become employed by or provide services to during the Recipient’s employment by II-VI or any such Subsidiary. Reference is made to the Summary of Award (the “Summary of Award”) issued to the Recipient with respect to the applicable Award, which may be found on Morgan Stanley StockPlan Connect system www.stockplanconnect.com (or any successor system selected by II-VI) (the “StockPlan Connect System”). Reference further is made to the Summary Plan Description relating to the Plan (as defined below) which also may be found on the StockPlan Connect System. All capitalized terms used herein, to the extent not defined herein, shall have the meanings set forth in the II-VI 2012 Omnibus Incentive Plan (as amended and/or restated from time to time, the “Plan”), a copy of which can be found on the StockPlan Connect System, and/or the applicable Summary of Award. Terms of the Plan and the Summary of Award are incorporated herein by reference. This Agreement shall constitute an Award Agreement as that term is defined in the Plan. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound hereby, the Recipient and II-VI agree as follows: 1. Share Award. II-VI hereby grants to the Recipient an Award of the number of Shares specified in the applicable Summary of Award, subject to the terms, conditions and restrictions set forth in the this Agreement (the “Restricted Shares”). 2. Restrictions. Except as otherwise provided in this Agreement, the Restricted Shares shall vest and become transferable as follows: Vesting Date % Vesting First anniversary of Grant Date 100% Second anniversary of Grant Date 0% Third anniversary of Grant Date 0% Only a whole number of Restricted Shares shall become vested as of any given vesting date. If the number of Restricted Shares determined as of a vesting date is a fractional number, the number vesting shall be rounded down to the nearest whole number with any fractional portion carried forward. Restricted Shares that have not vested may not be sold, transferred, pledged, assigned or otherwise alienated or hypothecated. Restricted Shares that have not vested shall be subject to forfeiture as provided in Section3. Upon the Recipient’s Separation from Service due to death or permanent and total disability as defined in Code Section22(e)(3) (a “Disability”), any unvested Restricted Shares shall immediately vest and become transferable by the Recipient or the Recipient’s estate, as the case may be. 3. Other Separation from Service. If the Recipient incurs a Separation from Service for any reason other than those described in Section2 or Section4, any Restricted Shares which had been granted to the Recipient which have not yet become vested and transferable, as of the date of the Recipient’s Separation from Service, shall be immediately forfeited by the Recipient; provided, however, the Committee may determine that all or a portion of the Recipient’s unvested Restricted Shares shall also vest under such special circumstances as the Committee deems appropriate. 4. Change in Control; Adjustments to Payments. (a)Change in Control. Notwithstanding any provision to the contrary in this Agreement or in any offer letter, employment agreement or other applicable employment or service agreement between the Recipient and the Company that discusses the effect of a Change in Control on the Recipient’s Awards, in the event of a Change in Control, the following provisions shall apply, unless provided otherwise by the Committee prior to the date of the Change in Control: (i)To the extent this Award is assumed, converted or replaced by the resulting entity in the Change in Control, if within two (2) years after the date of the Change in Control the Recipient has a Separation from Service either (A) by the Company other than for Cause (as defined below) or (B) by the Recipient for Good Reason (as defined below), then this Award shall become vested in full. (ii)To the extent this Award is not assumed, converted or replaced by the resulting entity in the Change in Control, then this Award shall become vested in full upon the Change in Control. (b)“Cause” shall be defined as that term is defined in the Recipient’s offer letter, employment agreement or other applicable employment or service agreement with the Company; or, if there is no such definition, “Cause” shall mean a determination by the Company that any of the following has occurred: (i)the willful failure by the Recipient to perform the Recipient’s duties and responsibilities to the Company (other than any such failure resulting from the Recipient’s Disability), which is not cured within ten (10) business days of receiving written notice from the Company specifying in reasonable detail the duties or responsibilities that the Company believes are not being adequately performed; (ii)the willful engaging by the Recipient in any act that is damaging to the Company; Page 2 of 16 RS117 (1 Year) RSA 093016 (iii)the conviction of the Recipient of, or a plea of “guilty” or “no contest” to, (A) any felony or (B) a criminal offense involving fraud, dishonesty or other moral turpitude; (iv)any breach by the Recipient of the terms of any written agreement between the Recipient and the Company relating to proprietary information, confidentiality, non-disclosure, ownership of inventions, non-competition, non-solicitation, non-interference or non-disparagement; (v)the engaging by the Recipient in any willful act of dishonesty resulting or intended to result, directly or indirectly, in personal gain to the Recipient; or (vi)the commission of any act by the Recipient that is in violation of the Company’s Code of Business Conduct and Ethics. (c)“Good Reason” shall be defined as that term is defined in the Recipient’s offer letter, employment agreement or other applicable employment or service agreement with the Company; or, if there is no such definition, “Good Reason” shall mean that any of the following has occurred, without the Recipient’s express written consent: (i)a material reduction of the Recipient’s employment responsibilities from those immediately prior to the Change in Control; (ii)a material reduction by the Company of the Recipient’s eligibility for Total Target Compensation as in effect immediately prior to the Change in Control, with “Total Target Compensation” defined as the Recipient’s annual base salary plus the cash and stock compensation the Recipient is eligible to receive from the Company at one hundred percent (100%) performance, whether sales incentive, bonus or otherwise; (iii)a material increase in the amount of the Recipient’s business travel that produces a constructive relocation of the Recipient; (iv)a material reduction by the Company in the kind or level of employee benefits to which the Recipient is entitled immediately prior to the Change in Control, with the result that the Recipient’s overall benefits package is materially reduced; or (v)the relocation of the Recipient to a facility or a location more than thirty (30) miles from the Recipient’s principal place of employment immediately prior to the Change in Control.
